Citation Nr: 1430894	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-14 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to a compensable rating for residuals of laceration of the left hand, including scar and limitation of motion, on an extraschedular basis.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1978 to November 1981 and from December 1990 to May 1991 and additional periods of active duty for training (ACDUTRA) including in June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claim is now in the jurisdiction of the Montgomery, Alabama RO.

In October 2008, the Veteran appeared at a hearing held at the Jackson, Mississippi RO before a Decision Review Officer.  In February 2013, the Veteran appeared at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are in the claims file.

This case was previously before the Board in December 2013, when the claim for a compensable disability rating was denied and the question of entitlement to an extraschedular disability rating was remanded for further development.  As part of the development, the RO referred the case to the Director of the Compensation and Pension Service for consideration of an extraschedular rating, and in March 2014 the Director found that an extraschedular rating was not warranted.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a higher initial rating for umbilical hernia and to an earlier effective date for the grant of service connection for umbilical hernia have been raised by a letter submitted by the Veteran in February 2014.  It appears that they have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The current schedular rating criteria reasonably describe the Veteran's left hand disability level and symptomatology, and as the manifestations of the Veteran's residuals of left hand laceration are wholly encompassed by the schedular criteria. 


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a left hand laceration on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b) (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's claim on appeal arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in July 2013.  There is no argument or indication that the examination is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Extraschedular Rating

VA's Schedule for Rating Disabilities (38 C.F.R. Part 4) will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  38 C.F.R. § 3.321(b). 

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

The Board's decision in December 2013 found that a compensable disability rating for residuals of a left hand laceration was not warranted, but referred case to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating.  In March 2014, the Director determined that an extraschedular rating was not warranted.  

As the procedural actions in 38 C.F.R. § 3.321(b)(1) have been completed, namely, referral of the case to VA's Director of Compensation and Pension Service for consideration of extraschedular rating in the first instance, the case has been returned to the Board for its review.  

In Thun, the United States Court of Appeals for Veterans Claims provided a sequential three-step analysis in considering an extraschedular rating. 

The first step is to determine whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  

If the schedular rating does not contemplate the level of disability and symptomatology and is found inadequate, then step two is to determine whether there is an exceptional disability picture.  

If the Veteran's disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Again, it was the determination of the Director of the Compensation and Pension service that the evidence does not establish that the Veteran's disability level and symptomatology, i.e., a scar that is painful when gripping things but no resulting loss of grip strength and painful motion in the left index finger and no resultant gap between the thumb and fingertips, presents such an exceptional or unusual picture as to render impractical the application of the regular schedular standards. 

The Veteran's disability is manifested by pain and painful motion on repetitive or strenuous usage.  However, even finding that the rating schedule does not fully contemplate his specific symptoms, there is no showing of factors such as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  This is not to say that his symptoms do not affect him to any degree occupationally, but there is simply insufficient evidence of marked interference with employment in this case.  In so finding, the Board relies on the finding of the VA examiner in July 2013, who concluded that there would be mild occupational impairment secondary to fatigue and lack of coordination as a result of the hand symptoms.  There is no evidence in the file to demonstrate frequent hospitalizations, nor are any other special circumstances indicated such as to warrant an extraschedular rating.

Accordingly, the Board determines that an extraschedular rating for the Veteran's residuals of left hand laceration is not warranted.  38 C.F.R. § 3.321(b)(1). 

 

ORDER

A compensable rating for residuals of a left hand laceration on an extraschedular basis is denied. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


